       Case 4:21-cv-00066-DCB Document 9 Filed 03/16/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   MBC & Affiliates Incorporated,                   No. CV-21-00066-TUC-DCB
10                   Plaintiff,                       ORDER
11   v.
12   Magnolia          Medical        Technologies
     Incorporated,
13
                     Defendant.
14
15         Pursuant to the Plaintiff’s Motion to Voluntarily Dismiss this Action with Prejudice
16   under Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure,
17         IT IS ORDERED that the case is dismissed, with prejudice, each party to bear its
18   own attorney fees and costs.
19         Dated this 16th day of March, 2021.
20
21
22
23
24
25
26
27
28
